Oliver, Chief Judge:
This appeal for reappraisement relates to certain ferro manganese exported from France and entered at the port of Baltimore, Md.
The case is before me on a written stipulation of submission reading as follows:
It is stipulated and agreed by the undersigned, subject to the approval of the Court, that the market value or price at the time of exportation of the involved 1,000 drums Ferro Manganese, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, is as follows:
As to invoice number 1 containing 500 drums Ferro Manganese: French francs 171,540 per metric ton of manganese, plus packing.
As to invoice number 2 containing 500 drums Ferro Manganese: French francs 171,400 per metric ton of manganese, plus packing.
It is further agreed that there was no higher export value for merchandise such or similar to that herein involved at the time of exportation thereof.
It is further agreed that this case may be submitted for decision on the foregoing stipulation.
On the agreed facts, I find foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, to be the proper basis for appraisement of the merchandise in question, and hold such statutory value for the items covered by the invoices relating to the shipment under consideration to be as follows:
(1) The statutory foreign value for the 500 drums of ferro manganese covered by invoice number 1 is French francs 171,540 per metric ton of manganese, plus packing.
(2) The statutory foreign value for the 500 drums of ferro manganese covered by invoice number 2 is French francs 171,400 per metric ton of manganese, plus packing.
Judgment will be rendered accordingly.